693 S.E.2d 355 (2010)
POWELL
v.
CITY OF NEWTON.
No. 482A09.
Supreme Court of North Carolina.
February 4, 2010.
H. Kent Crowe, W. Gene Sigmon, for James W. Powell, Jr.
James F. Wood, III, Charlotte, Larry W. Pitts, Newton, for City of Newton.
William P. Pope, Statesville, for Shaver Wood Products, Inc.
Rebecca K. Cheney, for W.K. Dickson, Inc.
The following order has been entered on the motion filed on the 2nd of February 2010 by Defendants Motion for Extension of Time:
"Motion Denied by order of the Court in conference this the 4th of February 2010."